Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2007

Keefer v. Somerset Dist Atty
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4094




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Keefer v. Somerset Dist Atty" (2007). 2007 Decisions. Paper 1015.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1015


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-224                                            NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                  NO. 06-4094
                               ________________

                             BROOKE A. KEEFER,
                                         Appellant

                                         vs.

SOMERSET D.A. OFFICE; SOMERSET DETECTIVE JASON HUNTER; SOMERSET
   CHILD SERVICES; DOMESTIC RELATIONS DEPARTMENT; SOMERSET
 PROBATION; WILBURT BEACHY; SOMERSET BOROUGH POLICE; COURTS;
           SOMERSET SOCIAL SECURITY ADMINISTRATION.
                ____________________________________

                 On Appeal From the United States District Court
                    For the Western District of Pennsylvania
                           (D.C. Civ. No. 06-cv-00166J)
                   District Judge: Honorable Arthur J. Schwab
                 _______________________________________

                  Submitted For Possible Summary Action
               Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                               May 10, 2007
          BEFORE: McKEE, FUENTES and WEIS, CIRCUIT JUDGES
                            (Filed June 4, 2007)
                               ___________

                                    OPINION
                                  ____________

PER CURIAM.

          Brooke Keefer, proceeding pro se, appeals from the District Court’s



                                        1
dismissal of his complaint as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A.

We have jurisdiction pursuant to 28 U.S.C. § 1291. The District Court correctly ruled that

Keefer’s complaint does not state a claim in its current version. However, the complaint

was erroneously dismissed with prejudice and we conclude that Keefer should have the

opportunity to amend. Accordingly, pursuant to L.A.R. 27.4 and I.O.P. 10.6, we will

summarily vacate the District Court’s memorandum order entered August 22, 2006, and

remand for further proceedings.

              On July 24, 2006, Keefer filed a document with the District Court which

explains that he would like to commence a “discrimination/entrapment suit” but that he

does not understand how to fill out the forms sent to him by the District Court. The

document then alleges that throughout the past 28 years several Somerset Borough

officials and departments, among others, discriminated against and entrapped Keefer and

his family. The allegations, which are set forth in nine numbered paragraphs, are vague

and conclusory at best.

              Keefer sought to proceed in forma pauperis, and the District Court granted

his motion, but simultaneously dismissed his complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2). The Court said that “[w]hile the allegations may be ‘real’ to plaintiff, a

reasonable person would find them fanciful and wholly without any factual basis. No

amount of repleading could save them from being frivolous.”

              In our view, the complaint is not detailed enough to permit a court to



                                              2
appraise the allegations’ viability. Accordingly, rather than dismissing the complaint with

prejudice, we believe that it should have been without prejudice, thus allowing Keefer the

opportunity to amend his complaint. See Alston v. Parker, 363 F.3d 229, 235-36 (3d cir.

2004); Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 252 (3d

Cir. 2007) (“leave to amend must be granted sua sponte before dismissing” civil rights

complaints).

               Accordingly, we will vacate the District Court’s August 22, 2006

memorandum order and remand this matter for further proceedings.




                                             3